Citation Nr: 0022451	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1973 to August 1973 and 
from July 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The case returns to the Board following remands to the RO in 
May 1999 and March 2000.  


REMAND

In the May 1999 remand, the Board instructed the RO to secure 
copies of the veteran's treatment records from the VA medical 
centers at Lakeside in Chicago, Illinois, and in Hines, 
Illinois, from 1978 to the present.  In June 1999, the RO 
received a report from Lakeside indicating that it had no 
treatment records for the veteran.  In October 1999, the RO 
received a report from Hines indicating that it had no 
records for the veteran before 1991.  Although work product 
in the claims folder indicated that records from 1991 to the 
present had been sent, those records are not found in the 
claims folder.  

In a March 1988 statement, the veteran stated that he had 
been treated at the Lakeside VA outpatient clinic.  The 
October 1991 VA orthopedic examination reported that the 
veteran had an arthrogram in 1982, and an MRI in 1988 at the 
Hines VAMC.  These records should be obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  Moreover, VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should make a second attempt 
to secure all available treatment records 
for the veteran from the VA medical 
facility in Hines, Illinois and at the 
Lakeside VA outpatient clinic.  Each 
facility should verify in their statement 
to the RO that both the active medical 
record files and the inactive medical 
record files have been searched for 
information regarding this veteran.  Any 
records obtained should be associated 
with the claims folder.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of whether new and material 
evidence has been received to reopen the 
veteran's claim for service connection 
for a left knee disorder and for a 
psychiatric disorder.  If the disposition 
of either claim remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   
 
Thereafter, the claim should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


